By the Court :
The plaintiffs in error were indicted and convicted in the common pleas court of an offense under sec. 7075, Revised Statutes, punishing the making and presenting of fraudulent bills to public accounting officers and boards. The conviction was affirmed by the circuit court; and leave is now asked to file a petition in error in this court to reverse the judgment on various assignments of error. We have carefully examined these assignments and think there is but one that needs to be noticed. The court was requested to charge the jury that each juror must be convinced beyond a reasonable doubt of the guilt of the defendants before uniting in a verdict of guilty, This the court refused, but did charge, that the jury must be convinced beyond a reasonable doubt before finding the defendants guilty. We think the request asked was properly refused and that the proper instruction was given. The request as asked would *174seem to invite an acquittal or at least a disagreement;, and was therefore misleading. It is true that each juror must be convinced of the guilt of the defendant, before uniting in a verdict against him; and this is generally understood; but it is equally true that each should*confer with his fellows, and listen to what they have to urge in weighing the evidence, whether it be for- or against an acquittal, and not obstinately stand upon his own opinion in the matter. The request asked and refused by the court would tend to such a result, and was therefore properly refused. State v. Hamilton, 57 Iowa, 596; State v. Robinson, 12 Wash., 491; State v. Young, 105 Mo., 634, 640.
The verdict should be the intelligent consensus of the whole jury arrived at upon the evidence beyond reasonable doubt. It should be addressed as an entity and not as separate individuals. If the accused is in doubt as to whether the verdict is that of each juror, his remedy is to have it polled, before it separates;, which is an adequate protection against the probability that some one of them or more has not united in the rendition of the verdict.

Motion overruled.